Per Curiam. On September 4, 1998, an original action was filed in this court seeking an order invalidating a proposed constitutional amendment offered under Amendment 7 to the Arkansas Constitution; enjoining the respondent from placing the proposed initiated constitutional amendment on the November 3, 1998, General Election ballot; and directing that any votes cast thereon not be counted or certified because the ballot tide is defective. Complainants’ motion for expedited scheduling order was filed September 4, 1998. An expedited briefing schedule is estabHshed as follows: Complainants’ abstract and brief to be filed by September 18, 1998; all response briefs to be filed by October 1, 1998; and complainants’ reply brief to be filed by October 6, 1998; oral argument is scheduled for Thursday, October 8, 1998, at 9:00 a.m.  The motion for expedited scheduling order is, therefore, granted.